              Case 3:18-cv-05267-RBL Document 92 Filed 09/19/19 Page 1 of 6




 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8   ANDRE THOMPSON, a single man; and
     BRYSON CHAPLIN, a single man,                        No. 3:18-cv-05267-RBL
 9
                                        Plaintiffs,       STIPULATION BY PARTIES AS TO
10
                                                          WITNESSES / EXHIBITS /
                v.                                        EVIDENTIARY ISSUES FOR TRIAL
11
     CITY OF OLYMPIA, a municipal
12   corporation and local government entity;
     and RYAN DONALD and "JANE DOE"
13   DONALD, individually and the marital
     community comprised thereof,
14
                                      Defendants.
15

16              Now come the parties in the above-captioned matter, and hereby stipulate to the
17   authenticity and admissibility of the Exhibits set forth below. This stipulation will obviate
18   the need to call a number of foundational witnesses during the trial.
19
                           Name / Exhibit No.                    Relevant Witness
20              Videos of evidence at scene of incident
                (Exhibit 106)                             Ray Brady (will no longer need
21                                                        to testify for Plaintiffs)
                Brady Report (Exhibit 291)
22
                (Exhibit 284) Mathew’s notes with         Dave Mathews may no longer
23              redactions                                testify for Plaintiffs
                Transcript of Interview (Exhibit 269)     James Ambrose
24              Witness Interview Transcript –
                Ilya Bonel 5.21.15 (Exhibit A489)         Ilya Bonel
25              (Exhibit 290)
                Witness Interview Transcript –
26                                                        John Lyell
                John Lyell 5.21.15 (Exhibit A492)
27              (Exhibit 283)
     STIPULATION BY PARTIES AS TO WITNESSES /                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     EXHIBITS / EVIDENTIARY ISSUES FOR TRIAL - 1                              ATTORNEYS AT LAW
                                                                        801 SECOND AVENUE, SUITE 1210
     3:18-cv-05267-RBL                                                   SEATTLE, WASHINGTON 98104
     1002-00881/458988.docx                                                  PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 92 Filed 09/19/19 Page 2 of 6



                           Name / Exhibit No.                        Relevant Witness
 1              Witness Interview Transcript –
                Janice Lyell (Exhibit A491)                  Janice Lyell
 2              (Exhibit 282)
                Witness Interview Transcript –
 3              (Exhibit 293)                                Lynda Sulenes
                Lynda Sulenes 5.27.15 (Exhibit A493)
 4
                Witness Interview Transcript – James
                                                             James Stewart
 5              Stewart 5.21.15 (A494) (Exhibit 292)
                Witness Interview Transcript –
 6              Mikki Brandell 5.21.15 (Exhibit A490)        Mikki Brandell
                (Exhibit 271)
 7                                                           Chris Strode, St. Peter’s
                Andre Thompson Blood Alcohol Report,         witnesses (Will no longer need
 8
                Exhibit A53                                  to testify for defense; Plaintiffs
 9                                                           may still call Dr. Strode)
                                                             Bruce Lincoln/St. Peter’s
                Bryson Chaplin Blood Alcohol Report,
10                                                           Witnesses (will no longer need
                Exhibit A86
                                                             to testify for defense)
11              All exhibits and report related to Barber
                                                             Margaret Barber (Will not testify
12              (Exhibits 142, 143, 144, 145, 146, 147,
                                                             for Plaintiffs)
                148, 149, 225, 226, 231, 233, 263)
13              All exhibits and report related to Weber
                                                             Sarah Weber (Will not testify for
14                                                           Plaintiffs)
                (Exhibits 296 and 297)
                DOT animation Exhibit A473, A496             Louis Cheng
15
                Dr. Lacy deposition photo, Exhibit A495      Dr. Lacy
16              Officer Hinrich’s transcript of interview    Officer Hinrich will not testify
                (Exhibit 264)                                for Plaintiffs
17              Officer Sola’s transcript of interview       Officer Sola will not testify for
                (Exhibit 265)                                Plaintiffs
18              Officer Seig’s transcript of interview       Officer Seig will not testify for
19              (Exhibit 266)                                Plaintiffs
                                                             Officer Frailey will not testify
                Officer Frailey’s transcript (Exhibit 267)
20                                                           for Plaintiffs
                                                             Officer Smith will not testify for
21              Officer Smith’s transcript (Exhibit 268)
                                                             Plaintiffs
                Nurse Grib’s report redacted                 Nurse Grib will not testify for
22
                (Exhibit 274)                                Plaintiffs
23              Evergreen State Campus Security Officer      Tyson Forrest will not testify for
                Tyson Forrest’s report (Exhibit 277)         Plaintiffs
24
                The parties further stipulate that the jury will be informed of the following:
25
                After May 21, 2015, the Thurston County Prosecutors’ Office charged Bryson
26
     Chaplin and Andre Thompson each with two counts of Assault in the Second Degree with a
27
     STIPULATION BY PARTIES AS TO WITNESSES /                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     EXHIBITS / EVIDENTIARY ISSUES FOR TRIAL - 2                                  ATTORNEYS AT LAW
                                                                            801 SECOND AVENUE, SUITE 1210
     3:18-cv-05267-RBL                                                       SEATTLE, WASHINGTON 98104
     1002-00881/458988.docx                                                      PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 92 Filed 09/19/19 Page 3 of 6




 1   deadly weapon. Subject to ruling by the Court, the jury may be informed/instructed that

 2   Bryson Chaplin was charged with assault against Tammy Browne and theft.

 3              Count 1 alleged that Bryson Chaplin and Andre Thompson assaulted Officer Ryan

 4   Donald with a deadly weapon at the event which occurred at the back of the patrol car. Count

 5   2 alleged that Bryson Chaplin and Andre Thompson assaulted Officer Ryan Donald with a

 6   deadly weapon at the event which occurred at the edge of the woods.

 7              The jury was also advised if, after full and careful deliberation on these charges, the

 8   jury was not satisfied beyond a reasonable doubt that Bryson Chaplin and/or Andre

 9   Thompson were guilty of Assault in the Second Degree, the jury should consider whether

10   Chaplin and/or Thompson were guilty of the lesser crime of Assault in the Third Degree on

11   both counts.

12              The burden in this criminal case was beyond a reasonable doubt. Thus, in the

13   Plaintiffs’ criminal case, the State had to prove each element of each offense beyond a

14   reasonable doubt. In this criminal case, Bryson Chaplin and Andre Thompson were presumed

15   innocent. This presumption continues throughout the entire criminal trial unless during the

16   jury’s deliberations it found that it had been overcome by the evidence beyond a reasonable

17   doubt. The jury in this criminal case was required to be unanimous as to the question of

18   whether Bryson Chaplin were guilty or not guilty on all counts.

19              The jury in this criminal case was unable to reach a verdict on Assault in the Second

20   Degree and the lesser crime of Assault in the Third Degree on Count 1 for Chaplin and

21   Thompson, and a mistrial was declared.

22              The jury in this criminal case was unable to reach a verdict on Assault in the Second

23   Degree for Chaplin and Thompson on Count 2. The jury did unanimously decide that Bryson

24   Chaplin and Andre Thompson were guilty of the lesser crime of Assault in the Third Degree

25   which is a felony in the State of Washington.

26              To convict Chaplin and Thompson of Assault in the Third Degree, the State had to

27   prove beyond a reasonable doubt the following elements:
     STIPULATION BY PARTIES AS TO WITNESSES /                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     EXHIBITS / EVIDENTIARY ISSUES FOR TRIAL - 3                                  ATTORNEYS AT LAW
                                                                            801 SECOND AVENUE, SUITE 1210
     3:18-cv-05267-RBL                                                       SEATTLE, WASHINGTON 98104
     1002-00881/458988.docx                                                      PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 92 Filed 09/19/19 Page 4 of 6




 1              1.            That on or about May 21, 2015, Chaplin or Thompson assaulted Ryan Donald;

 2              2.            That at the time of the assault, Ryan Donald was a law enforcement officer

 3                            who was performing his duties; and

 4              3.            That the acts occurred in the State of Washington.

 5              “Assault” was defined as:

 6                            An assault is an intentional touching or striking of another
                              person that is harmful or offensive regardless of whether any
 7                            physical injury is done to the person. A touching or striking is
                              offensive if the touching or striking would offend an ordinary
 8                            person who is not unduly sensitive.
 9                            An assault is also an act done with intent to inflict bodily injury
                              upon another, tending but failing to accomplish it and
10                            accompanied with the apparent present ability to inflict the
                              bodily injury if not prevented. It is not necessary that bodily
11                            injury be inflicted.
12                            An assault is also an act done with the intent to create in
                              another apprehension and fear of bodily injury, and which in
13                            fact creates in another a reasonable apprehension and imminent
                              fear of bodily injury even though the actor did not actually
14                            intend to inflict bodily injury.
15   Subject to ruling by the Court, the jury in this trial may be informed/instructed that the jury
16   in the criminal case further found Bryson Chaplin guilty of assault of Tammy Browne.
17   Bryson Chaplin pled guilty to three counts of theft in the 3rd degree based on him stealing
18   beer from Safeway.
19              ///
20              ///
21              ///
22              ///
23              ///
24              ///
25              ///
26              ///
27
     STIPULATION BY PARTIES AS TO WITNESSES /                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     EXHIBITS / EVIDENTIARY ISSUES FOR TRIAL - 4                                          ATTORNEYS AT LAW
                                                                                    801 SECOND AVENUE, SUITE 1210
     3:18-cv-05267-RBL                                                               SEATTLE, WASHINGTON 98104
     1002-00881/458988.docx                                                              PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 92 Filed 09/19/19 Page 5 of 6



                DATED: September 19, 2019
 1
                                        KEATING, BUCKLIN & McCORMACK, INC., P.S.
 2

 3
                                        By: /s/ Andrew Cooley
 4
                                        Andrew Cooley, WSBA #15189
 5                                      Kimberly J. Waldbaum, WSBA #31529
                                        Attorneys for Defendants
 6
                                        801 Second Avenue, Suite 1210
 7                                      Seattle, WA 98104
                                        Phone: (206) 623-8861
 8
                                        Fax: (206) 223-9423
 9                                      Email: acooley@kbmlawyers.com
                                        Email: kwaldbaum@kbmlawyers.com
10

11                                      DAVIES PEARSON PC
12

13
                                        By: /s/ Monte Bersante
14                                      Monte Bersante, WSBA #17083
                                        Brian M. King, WSBA #29197
15                                      Attorneys for Plaintiffs

16                                      920 Fawcett
                                        PO Box 1657
17
                                        Tacoma, WA 98401-1657
18                                      Email: mbersante@dpearson.com
                                               bking@dpearson.com
19

20                                      THE LAW OFFICE OF SUNNI KO
21

22                                      By: /s/ Sunni Y. Ko
23                                      Sunni Y. Ko, WSBA #20425
                                        Attorney for Plaintiffs
24
                                        1105 Tacoma Ave S
25                                      Tacoma, WA 98402-2031
                                        Email: ko@sunnikolaw.com
26

27
     STIPULATION BY PARTIES AS TO WITNESSES /           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     EXHIBITS / EVIDENTIARY ISSUES FOR TRIAL - 5                       ATTORNEYS AT LAW
                                                                 801 SECOND AVENUE, SUITE 1210
     3:18-cv-05267-RBL                                            SEATTLE, WASHINGTON 98104
     1002-00881/458988.docx                                           PHONE: (206) 623-8861
                                                                        FAX: (206) 223-9423
              Case 3:18-cv-05267-RBL Document 92 Filed 09/19/19 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2              I hereby certify that on September 19, 2019, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4   to the following:

 5    Attorneys for Plaintiffs                          Attorney for Plaintiffs
 6    Monte Bersante, WSBA #17083                       Sunni Y. Ko, WSBA #20425
 7    Brian M. King, WSBA #29197                        THE LAW OFFICE OF SUNNI KO
      DAVIES PEARSON PC                                 1105 Tacoma Ave S
 8    920 Fawcett                                       Tacoma, WA 98402-2031
      PO Box 1657                                       Email: ko@sunnikolaw.com
 9    Tacoma, WA 98401-1657
      Email: mbersante@dpearson.com
10           bking@dpearson.com
11           mlucente@dpearson.com

12
     DATED: September 19, 2019
13

14
                                                      /s/ Andrew Cooley
15                                                    Andrew Cooley, WSBA #15189
                                                      Attorney for Defendants
16                                                    801 Second Avenue, Suite 1210
                                                      Seattle, WA 98104
17
                                                      Phone: (206) 623-8861
18                                                    Fax: (206) 223-9423
                                                      Email: acooley@kbmlawyers.com
19

20

21

22

23

24
25

26

27
     STIPULATION BY PARTIES AS TO WITNESSES /                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     EXHIBITS / EVIDENTIARY ISSUES FOR TRIAL - 6                                 ATTORNEYS AT LAW
                                                                           801 SECOND AVENUE, SUITE 1210
     3:18-cv-05267-RBL                                                      SEATTLE, WASHINGTON 98104
     1002-00881/458988.docx                                                     PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
